                               Case 16-11632-LMI                  Doc 72         Filed 07/29/20               Page 1 of 10
  Fill in this information to identify the case:

  Debtor 1: Alberto J Torregrosa
  Debtor 2: Celia M Acosta

  United States Bankruptcy Court for the: Southern District of Florida (Miami)

  Case number: 16-11632-LMI
  Official Form 410S1
  Notice of Mortgage Payment Change                                                                                                           12/15
  If the debtor’s plan provides for payment and postpetition contractual installments on your claim secured by a security interest in the
  debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
  as a supplemental to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

  Name of creditor:      U.S. Bank N.A., as trustee, on behalf of                Court claim no.: 5-1
                         the holders of the J.P. Morgan Mortgage
                         Acquisition Trust 2006-CH2 Asset
                         Backed Pass-Through Certificates,
                         Series 2006-CH2

 Last four digits of any number                                                   Date of payment change:
 you use to identify the debtor’s         8004                                    Must be at least 21 days after date of
                                                                                  this notice
                                                                                                                                 09/01/2020
 account:

                                                                                  New total payment:                           $920.22
                                                                                  Principal, interest, and escrow, if any


  Part 1: Escrow Account Payment Adjustment
    Will there be a change in the debtor’s escrow account payment?

    ☐ No
    ☑ Yes     Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the
              basis for the change. If a statement is not attached, explain why:

             Current escrow payment:      $ 169.54                        New escrow payment:         $ 177.15

                                          Escrow Payment: $ 149.65                                    Escrow Payment: $ 157.83
                                          Escrow Shortage: $ 19.89                                    Escrow Shortage: $ 19.32

  Part 2: Mortgage Payment Adjustment
    Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate note?

    ☑ No
    ☐ Yes     Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

              Current interest rate:                                    %        New interest rate:                              %

              Current principal and interest payment: $                        New principal and interest payment: $

  Part 3: Other Payment Change




Official Form 410S1                                     Notice of Mortgage Payment Change
                               Case 16-11632-LMI                Doc 72         Filed 07/29/20           Page 2 of 10
    Will there be a change in the debtor’s mortgage payment for a reason not listed above?

    ☑ No
    ☐ Yes Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
        agreement. (Court approval may be required before the payment change can take effect.)

              Reason for change:

              Current mortgage payment: $                                      New mortgage payment: $




Official Form 410S1                                   Notice of Mortgage Payment Change
                              Case 16-11632-LMI                  Doc 72          Filed 07/29/20          Page 3 of 10



          Debtor 1: Alberto J Torregrosa                                                                 Case number: 16-11632-LMI
          Debtor 2: Celia M Acosta
Part 4: Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.

Check the appropriate box.

        I am the creditor.          X       I am the creditor’s authorized agent.
(Attach copy of power of attorney, if any.)


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information, and
reasonable belief.


        /s/ Scott C. Lewis, Esq.                                                                  Date     07/29/2020
        Signature

                         Scott                   C.                Lewis
Print                    First Name              Middle Name       Last Name                      Title Attorney at Law


Company                 Albertelli Law

Address                 P.O. Box 23028
                        Number        Street

                        Tampa                    FL                  33623
                        City                     State                Zip Code

Contact Phone: 813-221-4743              Email: bkfl@albertellilaw.com




          Official Form 410S1                         Notice of Mortgage Payment Change
                Case 16-11632-LMI          Doc 72     Filed 07/29/20      Page 4 of 10


                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing document to be served
upon the following parties of interest either via pre-paid regular US Mail or via electronic
notification to the parties on the attached service list, this 29th day of July, 2020.



SERVICE LIST

Alberto J Torregrosa
7070 NW 177 Street, Apt. 104
Hialeah, FL 33015

Ricardo Corona, Esq.
3899 NW 7 St, Second Floor
Miami, FL 33126

Celia M Acosta
7070 NW 177 Street, Apt. 104
Hialeah, FL 33015

Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
                                                               /s/ Scott C. Lewis, Esq.
                                                               Scott C. Lewis, Esq.
                                                               FBN 112064
                                                               813-221-4743 ext. 2603

                                                               Albertelli Law
                                                               Attorney at Law
                                                               PO Box 23028
                                                               Tampa, FL 33623
                                                               Facsimile: (813) 221-9171
                                                               bkfl@albertellilaw.com




Official Form 410S1               Notice of Mortgage Payment Change
Case 16-11632-LMI   Doc 72   Filed 07/29/20   Page 5 of 10
                           Case 16-11632-LMI           Doc 72        Filed 07/29/20    Page 6 of 10


            B. Escrow Reserve Requirements – RESPA/Federal law allows lenders to maintain a maximum of two months
               reserve in your escrow account, commonly referred to as a cushion. However, based on state, investor, or
               modification requirements your cushion requirement may be less than the Federal requirement. Your account has
               a monthly reserve requirement of 0 months.

            C. Escrow Shortage – The actual beginning balance on your account in Tables 3 and 4 is $493.09. According to
               the projections shown in Tables 3 and 4, your required beginning balance should be $1,420.48.

                Please be advised that this is not an attempt to collect any pre-petition debt, which we have previously claimed on
                the Proof of Claim. Any shortages used to calculate this analysis do not include any unpaid taxes and/or
                insurance that we previously filed in the Proof of Claim. In Table 1, the “Regular Escrow Payments” row shows
                the full escrow payment required, including all escrow elements and the “Monthly Shortage Payment” row shows
                the current amount of monthly shortage which is the amount to be collected towards the shortage. In Table 2, the
                “Monthly Escrow Payment” row shows only the escrow elements without any overage/shortage amounts and the
                “Monthly Shortage Payment” row shows the current amount of monthly shortage which is the amount to be
                collected towards the shortage.

                Your unpaid pre-petition escrow amount is $0.00. This amount has been removed from the projected starting
                balance.

                Your total shortage is $927.39, which is determined by subtracting your required beginning escrow account
                balance from your actual beginning escrow account balance. $1,420.48 - $493.09 = $927.39. Unless you elect
                to pay the shortage in full, we will collect the total amount over 48 months at $19.32 per payment.

Table 3 below shows a detailed history of your escrow account transactions since your last analysis. An asterisk (*) indicates a
difference from a previous estimate in either the date or the amount. The letter E beside an amount indicates that the payment or
disbursement has not yet occurred but is estimated to occur as shown prior to the effective date of this new analysis. Please
note, if the payment or disbursement month shown in table 3 is the same month of this completed analysis and there is an
asterisk (*) or the letter E next to the amount, the disbursement or amount may have already occurred by the time you receive this
analysis statement and the actual amount may differ from the amount reflected below.

Table 3
                                                           Payments                  Disbursements
Month                    Description            Estimate           Actual      Estimate         Actual    Total Balance
History                  Beginning Balance                                                                    $1,200.28
November 2019            COUNTY TAX               149.65            169.54 *   1,795.81      1,893.97 *          -524.15
December 2019                                     149.65            169.54 *       0.00           0.00           -354.61
January 2020                                      149.65            169.54 *       0.00           0.00           -185.07
February 2020                                     149.65            169.54 *       0.00           0.00            -15.53
March 2020                                        149.65            169.54 *       0.00           0.00            154.01
April 2020                                        149.65            169.54 *       0.00           0.00            323.55
May 2020                                          149.65            169.54 *       0.00           0.00            493.09
June 2020                                         149.65              0.00 E       0.00          0.00 E           493.09
July 2020                                         149.65              0.00 E       0.00          0.00 E           493.09
August 2020                                       149.65              0.00 E       0.00          0.00 E           493.09




                                                           See reverse side

  EA076 1942
                             Case 16-11632-LMI          Doc 72      Filed 07/29/20       Page 7 of 10

Table 4 below shows a detailed projection of future estimated escrow activity of your escrow account transactions since your last
analysis as well as a projection of future escrow activity. The double asterisk (**) next to the required balance indicates the lowest
projected balance in the analysis. This low balance is used to determine the surplus or shortage in your escrow account at the
time of this analysis.

Table 4
                                                   Payments      Disbursements      Beginning          Required
Month                      Description             Estimate         Estimate         Balance            Balance
                           Starting Balance                                           $493.09         $1,420.48
September 2020                                        157.83             0.00          650.92          1,578.31
October 2020                                          157.83             0.00          808.75          1,736.14
November 2020              COUNTY TAX                 157.83         1,893.97         -927.39              0.00**
December 2020                                         157.83             0.00         -769.56            157.83
January 2021                                          157.83             0.00         -611.73            315.66
February 2021                                         157.83             0.00         -453.90            473.49
March 2021                                            157.83             0.00         -296.07            631.32
April 2021                                            157.83             0.00         -138.24            789.15
May 2021                                              157.83             0.00           19.59            946.98
June 2021                                             157.83             0.00          177.42          1,104.81
July 2021                                             157.83             0.00          335.25          1,262.64
August 2021                                           157.83             0.00          493.08          1,420.47

If your account is set up on a monthly automatic withdrawal payment option, your monthly payment withdrawal amount will be
updated according to the adjusted payment above once the escrow analysis becomes effective. If you have any questions or
concerns, please contact our Customer Service Department. Our toll-free number is 800-258-8602 and representatives are
available Monday through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8
a.m. to 2 p.m., Eastern Time. You may also visit our website at www.spservicing.com.

Sincerely,

Select Portfolio Servicing, Inc.

   Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta. Nuestros
representantes bilingües están a su disposición para contestar cualquier pregunta. Llamenos al numero 800-831-0118 y
                                            seleccione/marque la opción 2.

                            This information is intended for informational purposes only and is not
                                           considered an attempt to collect a debt.




                                                          See reverse side

  EA076 1942
             Case 16-11632-LMI   Doc 72     Filed 07/29/20   Page 8 of 10




                                  See reverse side

EA076 1942
Case 16-11632-LMI   Doc 72   Filed 07/29/20   Page 9 of 10
Case 16-11632-LMI   Doc 72   Filed 07/29/20   Page 10 of 10
